                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

W.B., a minor, by and through          )
his parents and next friends,          )
ZACH and AUDREY BAKER, et al.,         )
                                       )
Plaintiffs,                            )
                                       )
              v.                       )     Case No. 19-00682-CV-W-HFS
                                       )
CROSSROADS ACADEMY-                    )
CENTRAL STREET, et al.,                )
                                       )
Defendants.                            )


                                       ORDER

       Defendants, Eric Schmitt, in his official capacity as Missouri Attorney

General, and Dr. Randall W. Williams, in his official capacity as Director for the

Missouri Department of Health & Senior Services (the State defendants), have

filed an unopposed motion for an extension of time to file a response to plaintiffs’

pending motions for preliminary and permanent injunction.

       The motion (Doc. 16) is GRANTED, and the State defendants are directed to

file their response by September 20, 2019.
SO ORDERED.
                                 /s/ Howard F. Sachs

                            HOWARD F. SACHS
                            UNITED STATES DISTRICT JUDGE
Dated: September 12, 2019
Kansas City, Missouri
